UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6360



JUAN CARLOS CRUZ,

                                            Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; JOHN L. LAMANNA,
Warden,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:05-cv-02428-RBH)


Submitted: July 19, 2007                      Decided:   July 24, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juan Carlos Cruz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan   Carlos   Cruz,   a   federal   prisoner,   appeals   the

district    court’s   order   accepting     the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis, we affirm for the reasons stated by the district court.

See Cruz v. United States, No. 0:05-cv-02428-RBH (D.S.C. filed Jan.

31, 2007; entered Feb. 1, 2007).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                    - 2 -